DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 Election/Restrictions
Claim 1 allowable. The restriction requirement between Groups I,II and III , as set forth in the Office action mailed on 07/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/16/2021 is partially withdrawn.  Claims 8-12 , directed to a system are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 8-12 are Rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Jeffs on 05/19/2022.
The application has been amended as follows: 
 (currently amended)   A system for forming a multiple layer object, the system comprising:
            a spreader to form a layer of polymer particles, the polymer particles having a melting temperature (Tm) of at least 250˚ C;
            a processor connected to a fluid ejection head, wherein the processor is configured to calculate a position, size, and density of a second fusing agent which is to form a heat reservoir in the layer of polymer particles, wherein the processor is to control the fluid ejection head configured to;
            [[a]] the fluid ejection head to: 
            selectively deposit a first fusing agent on a first portion of the layer; and 
            selectively deposit the second fusing agent on a second portion of the layer to form the heat reservoir based on calculations of the processor, wherein the fluid ejection head does not deposit any fusing agent on a third portion of the layer; and
            a heat source to heat the first portion and second portion, wherein the first portion is part of the multiple layer object and the second portion is not part of the multiple layer object and the second portion raises a temperature of polymer particles in a subsequent layer.  
Claims 22-23 are cancelled.
Allowable Subject Matter
Claims 1-8 ,10-12 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have system for forming a multiple layer object as instantly claimed is that while the prior arts Okamoto (US 2015/0210016 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, alone or in combination fails to teach or suggest a processor connected to a fluid ejection head, wherein the processor is configured to calculate a position, size, and density of a second fusing agent which is to form a heat reservoir in the layer of polymer particles, wherein the processor is to control the fluid ejection head configured to selectively deposit the second fusing agent on a second portion of the layer to form the heat reservoir based on calculations of the processor.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-8,10-12 and 16-21, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743